Citation Nr: 0017103	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-04 019 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a retroactive award of Dependents' Educational 
Assistance benefits pursuant to Chapter 35, Title 38, United 
States Code, for enrollments between August 25, 1993 and 
December 19, 1995.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had verified service on active duty.  The 
appellant is the veteran's son.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 determination by the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1973 and is 
the son of the veteran.

2.  In a February 1997 rating decision, the veteran was 
granted individual unemployability due to service-connected 
disabilities effective from April 30, 1993.

3.  The February 1997 rating decision also established basic 
eligibility to Dependent's Educational Assistance.

4.  In May 1997, the RO received the appellant's VA Form 22-
5490, Application for Survivors and Dependents' Educational 
Assistance.

5.  On August 22, 1997, the RO received verification of 
enrollment from University of West Florida, certifying that 
the appellant had been enrolled for terms from August [redacted], 
1993 to December 19, 1995.


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollments between August 25, 1993 and December 
19, 1995, have not been met.  38 U.S.C.A. § 3500 (West 1991); 
38 C.F.R. § 21.4131(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts of this case are not in dispute, and are summarized 
as follows.  The veteran, the appellant's father, served on 
active duty.  In February 1997, the RO determined that the 
veteran was permanently and total disabled due to service-
connected disabilities and granted individual unemployability 
retroactive to April 30, 1993.  Individual unemployability 
was not established until a February 1997 rating decision.  
In May 1997, the RO received the appellant's Application for 
Survivors' and Dependents' Education Assistance and a letter 
requesting a retroactive award.  In June 1997, the RO issued 
a Certificate of Eligibility for Chapter 35 Dependents' 
Education Benefits to the appellant, the veteran's son.  On 
August 22, 1997, the RO received verification of enrollment 
from the University of West Florida, certifying that the 
appellant had been enrolled for terms from August 25, 1993 to 
December 19, 1995.  By VA letter dated in September 1997, the 
appellant was notified that he was not eligible for 
educational assistance benefits under Chapter 35, Title 38, 
United Stated Code, prior to August 22, 1996, one year prior 
to the date of receipt of enrollment verification.  

Basic eligibility for educational assistance benefits under 
Chapter 35, Title 38, United States Code, may be established 
in several ways, including being a child of a veteran who has 
a total disability, permanent in nature, resulting from a 
service-connected disability.  38 U.S.C.A. §  
3501(a)(1)(A)(iii) (West 1991); 38 C.F.R. 
§ 21.3021(a)(1)(iii) (1999).  The basic beginning date of an 
eligible child's period of eligibility is his eighteenth 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the ending date is the eligible 
child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a); 38 
C.F.R. § 21.3041(a).  

Regulations governing the payment of educational assistance 
benefits indicate that the commencing date of an award of 
Chapter 35 educational assistance benefits will be determined 
based on the latest of the following dates: the date 
certified by the educational institution or the date one year 
prior to the VA's receipt of the claimant's application or 
enrollment certification, whichever is later.  38 C.F.R. 
§ 21.4131(a) (1999).

The Board does not dispute the appellant's basic eligibility 
for educational assistance under Chapter 35.  The pertinent 
issue in this appeal is entitlement to educational assistance 
benefits for courses pursued from August 1993 to December 
1995.  The appellant argues that he could not meet the 
requirements in this case, as the benefits did not exist 
until 1997, and that in retroactive cases, the one-year rule 
should not take effect until the benefits exist.  He 
maintains that he attended school from 1993 to 1995 and filed 
for Chapter 35 shortly after his father's award of individual 
unemployability.

In response to the appellant's arguments that he filed his 
claim shortly after his father's award of individual 
unemployabiltiy, the Board first points out that the purpose 
of Chapter 35 Survivors' and Dependents' Educational 
Assistance benefits is to provide opportunities for education 
to children whose education would otherwise be impeded or 
interrupted by reason of the disability or death of a parent 
[from a service-connected disability], and for the purpose of 
aiding such children in attaining the educational status 
which they might normally have aspired to and obtained but 
for the disability or death of such parent.  38 U.S.C.A. 
§ 3500.  In Erspamer v. Brown, 9 Vet. App. 507, 509-510 
(1996), the United States Court of Appeals for Veterans 
Claims (Court) indicated that the intent of that statute was 
clear on its face.  In that case, the appellant sought 
educational assistance under Chapter 35 for a law school 
education he had completed several years prior to the RO 
granting service connection for the cause of the veteran's 
death.  The appellant in Erspamer indicated that if not for 
the RO's delay in granting service connection for the cause 
of his father's death, that he would have been entitled to 
educational assistance for his law school education.  The 
Court rejected the appellant's arguments, holding that there 
was simply no legal basis to award educational assistance 
benefits many years after the period of eligibility, and to 
hold otherwise would conflict with the express intent of 
Chapter 35.  Id. 

The facts of Erspamer are helpful in understanding the 
outcome of the present case, and lead the Board to the 
conclusion that there is no legal basis to award the 
appellant educational assistance benefits for education 
pursued prior to August 22, 1996 (specifically from August 
1993 to December 1995).  According to 38 C.F.R. § 21.4131(a), 
the VA is prohibited from awarding educational assistance 
benefits for a period of enrollment prior to one year before 
the receipt of the application or enrollment certification, 
whichever is later.  Furthermore, there is no evidence that 
the appellant's education was "impeded" or "interrupted" 
by the VA's delay in granting individual unemployability due 
to service connected disabilities to the veteran.  See 38 
U.S.C.A. § 3500; Erspamer, 9 Vet. App. at 509.  Although the 
Board acknowledges that the length of time between the award 
of individual unemployability to the veteran and the date on 
which individual unemployability was established was 
considerable, that does not alter the fact that the 
appellant's application for educational assistance pursued 
from August 1993 to December 1995 was received after the time 
period had expired for awarding such benefits.  See 38 C.F.R. 
§ 21.4131(a).

In regard to the appellant's argument that he could not have 
filed a claim for education benefits prior to the grant of 
individual unemployability to the veteran; that assertion is 
just not correct.  Ultimately, the act of filing a claim 
rests with the claimant.  The Court has clearly established 
that a claim must be filed.  See Wells v. Principi, 3 Vet. 
App. 307 (1992).



ORDER

The claim for a retroactive award of educational assistance 
benefits pursuant to Chapter 35, Title 38, United States 
Code, for enrollments between August [redacted], 1993, and 
December 19, 1995 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

